On Motion for Rehearing.
Although we agree with counsel for movant that if possible Frady v. Frady, 222 Ga. 184 (149 SE2d 324), should be distinguished, we are unable to adopt his reasoning for rejecting it.
It is urged as a basis for distinction that in Frady the husband brought the divorce action and the wife failed to answer. Here, of course, the wife brought the action and could have amended her petition. However, this is a difference more apparent than real. Under the law even though the wife did not file a timely answer she "could at any time before final judgment contest the action, with or without formal pleading, and file a cross-bill for divorce and alimony.” Jolley v. Jolley, 216 Ga. 51, 52 (114 SE2d 534). See Cohen v. Cohen, 209 Ga. 459 (74 SE2d 95). Thus, theoretically during the Frady trial the wife could have raised the issue of alimony for the support of her child but, in the absence of an express showing to this effect, the Supreme Court still found the award to be void.

Motion for rehearing denied.